Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Claims 1-9 remain pending in the application. In the Final Office Action, claims 1, 4, and 7 were rejected under 35 U.S.C. 103 as begin unpatentable over EP1719423A1 (Shima) in view of “Automated geometric modelling of textile structures” (Lin), (Final Office Action mailed 4/14/2022 [page 9 paragraph labeled 25]). In the Final Office Action, claims 2-3, 6, and 8-9 were rejected under 35 U.S.C. 103 as begin unpatentable over EP1719423A1 (Shima) in view of “Automated geometric modelling of textile structures” (Lin) in further view of “KNITIT: a computational tool for design, simulation, and fabrication of multiple structured knits”, (Karmon), (Final Office Action mailed 4/14/2022 [page 12 paragraph labeled 29]). Claim 5 was rejected under 35 U.S.C. 103 as begin unpatentable over EP1719423A1 (Shima) in view of “Automated geometric modelling of textile structures” (Lin) in further view of EP2565309 A1 (Okamoto), (Final Office Action mailed 4/14/2022 [page 16 paragraph labeled 35]).
Regarding the 35 U.S.C. 103 rejection of claims 1, 4, and 7, Applicant argues that there is insufficient rationale to combine Shima with Lin because the application of Lin to Shima would be “incompatible”. (Response After Final mailed 7/14/2022 [page 2 paragraph 4 line 9]).
Applicant cites two rules to support the “incompatible” argument: (1) “The Proposed Modification Cannot Render The Prior Art Unsatisfactory For Its Intended Purpose”, (see MPEP 2143.01 (V)), and (2) “The Proposed Modification Cannot Change The Principle Of Operation Of A Reference”, (see MPEP 2143.01(VI)). (Response After Final mailed 7/14/2022 [page 2 paragraph 5 line 1]-[page 3 paragraph 1 line 2]). 
Despite the citation of MPEP 2143.01(V), Applicant makes no argument that the proposed modification to Shima of using teachings of Lin would make the Shima inoperable. Instead, Applicant argues such a modification would be “incompatible”, (Response After Final mailed 7/14/2022 [page 2 paragraph 4 line 9]), or “meaningless”, (Response After Final mailed 7/14/2022 [page 4 paragraph 1 line 1]). The standard for the rule is “inoperable” (MPEP 2143.01(V)). Because “meaningless” and “incompatible” do not meet the standard of “inoperable”, this argument is unpersuasive. 
In reference to MPEP 2143.01(VI), Examiner disagrees. Applicant makes a very narrow assumption regarding how the references are combined in order to support an argument that combining would change the principle of operation:
If Shima is modified according to Lin, as suggested in the Office Action, the stitches in Shima move according to tension but not according to the polygons determined by the collision polygon judgment unit 57.
(Response After Final mailed 7/14/2022 [page 4 paragraph 1 lines 1-4]).
	This assumption is too specific because this “substitution” modification was not made in the action and is not required to combine the two references. To make a prima facie obviousness rejection, Examiner may give one of many rationales including (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. (See MPEP 2143). Examiner provided a motivation that modeling techniques of Lin could be used to efficiently design new materials and new fabric structures to acceleration fabric development process and foster innovation. Final Office Action mailed 4/14/2022 [page 11 paragraph 1 lines 6-8]). By combining Shima with Lin, a person having skill in the art would be able to model how a certain fabric or structure fits on the human body in order to design new materials and new fabric structures. The collision processes and stretching “tension” processes described in the references and cited by Applicant are different processes that work well in combination, rather than the specific substitution assumed by Applicant. For example, calculating where a part of a knit garment is likely to collide with the human body would be useful in modeling the specific tensions, compressions, shears, and bendings on that part of the knit garment. Thus, a person having skill in the art would be motivated to combine Lin and Shima, and a person having skill in the art would have a reasonable expectation of success in combining the two references given this motivation.
	Regarding the 35 U.S.C. 103 rejection of claims 2-3, 6, and 8-9, Applicant argues “Karmon is silent about repetition of stretching and then deforming, and iterative simulation does not correspond to – or suggest -stretching iteratively.” (Response After Final mailed 7/14/2022 [page 4 paragraph 6 lines 4-6]).  In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner showed the post-modification step was taught by Shima in view of Lin in reference to claim 1, and Examiner showed repetition was taught by Karmon in reference to claim 8 because that is how the limitations are claimed. Thus, repeating the post-modification step is taught by the combination of references.
Regarding the 35 U.S.C. 103 rejection of claim 5, Applicant argues “Because of the deformation caused by flechage stitching, there would not have been a reasonable expectation of success in incorporating flechage stitching into a simulation method and device of Shima.” Examiner disagrees because attorney argument is not evidence unless it is an admission. See MPEP 2145(I). Here, Applicant is arguing that the word “remarkably” included in the specification (Specification [0014] line 2) is sufficient evidence to show a secondary consideration or latent property of the flechage stitching. Neither the claim nor the Specification describe how simulation of the flechage stitch is implemented differently than any other stitch causing a different than expected deformation. Under KSR, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." (See MPEP 2141(II)(C). Given a person having skill in the art has enough ordinary creativity to combine references, mere recitation that a particular limitation is remarkable is not evidence to support an argument that inherent properties of a limitation are unexpected to those with one with ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148